Citation Nr: 1511083	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI), to include tension type headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from January 2002 to July 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2007, the Veteran requested a hearing before the Board.  He did not report to a Travel Board hearing scheduled in March 2010.  In April 2010, the Board remanded the matter for additional development.  The Board noted that a February 2009 rating decision granted service connection for panic attacks, and assigned a 100 percent schedular rating.  That rating would appear to have constituted a substantial grant of the benefit sought (since if PTSD were shown and found service-connected it would be rated together with the panic attack because a separate compensable rating would violate the prohibition on pyramiding in 38 C.F.R. § 4.14).  The Board sought clarification from the Veteran as to whether he wished to continue the appeal.  No clarification was received.  In May 2013, the Veteran reported to the RO that he was homeless.  A subsequent deferred rating decision indicated that the Veteran now resides in San Diego, California, and his file was transferred to that RO.  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have PTSD based on a verified stressor.

2.  During the appeal period, the Veteran's TBI with tension type headaches, has been manifested by no more than level 1 impairment in any of the facets of traumatic brain injury (TBI) delineated in the Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified table; he has a 100 percent schedular rating for a psychiatric disability; and he has not experienced any prostrating attacks of headaches. 
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).

2.  The criteria for an initial rating in excess of 10 percent for TBI with tension type headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication, such as in July 2005 and May 2008 letters, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice, including most recently in a February 2014 supplemental statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran's appeal of the initial rating assigned for the TBI disability is a downstream matter following the initial assignment of service connection.  Therefore, that claim for service connection has been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2014); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal that include opinions and information necessary to rate the Veteran's disabilities relevant to the rating criteria for the disabilities.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  VA made substantial efforts to obtain examinations in accordance with the Board's April 2010 remand, but the Veteran did not report, even after he relocated.  The Board stresses that the duty to assist is not always a one-way street.  If a Veteran desires help with his claim he must cooperate with VA's efforts to assist him.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the Board finds that VA has satisfied the duty to assist, and no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Certain chronic disabilities, such  psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a stressor claimed by a Veteran is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2014); 75 Fed. Reg. 39843 (July 13, 2010).  

If the evidence establishes that the a Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it uses clinical data or other rationale to support his opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is currently service-connected for panic attacks without agoraphobia and that disability is rated 100 percent disabling.  There is conflicting evidence in the record regarding whether the Veteran has a diagnosis of PTSD.  The Board finds that based on the record, the most probative clinical evidence, a November 2005 VA examination report, concludes that the Veteran does not have PTSD.  Winsett v. West, 11 Vet. App. 420 (1998).  Therefore, because the evidence does not show that it is at least as likely as not that the Veteran has PTSD, there is no disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (service connection may not be granted unless a current disability exists).  

A treating VA psychiatrist assigned the Veteran a diagnosis of PTSD in an August 4, 2008, VA treatment record.  On remand, it was found that the psychiatrist who diagnosed the Veteran with PTSD in August 2008 only saw the Veteran on one occasion, the Veteran was not seen by that physician after that initial visit, and that physician was no longer employed by VA.  Moreover, that physician did not conduct any psychological testing.  Accordingly, the Board finds that medical opinion has minimal probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  In contrast, on VA examination in November 2005, a clinical psychologist opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Notably, this diagnosis was made based upon a complete review of the record, a clinical evaluation of the Veteran, and psychological testing, including the Mississippi Scare for PTSD, which was noted to be "well below the cutoff suggested for PTSD."  Additionally, in a December 2006 addendum, an Associate Chief of Staff for Mental Health agreed with the findings and conclusion.  Therefore, the Board finds that opinion is of significant probative value and is more persuasive than the August 2008 opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  

To the extent that the Veteran may assert that he has PTSD, the Board finds that he is not competent to diagnose himself with a psychiatric disorder or to attribute his complaints to a specific cause.  The Veteran's opinion regarding the presence of PTSD lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that requires specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements cannot be accepted as competent evidence sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the preponderance of the evidence is against a finding that a diagnosis of PTSD pursuant to the applicable criteria is warranted.  Therefore, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for PTSD not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider whether there are any distinct periods when any higher rating may have been warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's TBI with tension type headaches is rated under 38 C.F.R. §§ 4.124a , 4.130, Diagnostic Code 8045.  VA amended the rating schedule rating evaluating brain disease due to trauma or TBI under Diagnostic Code 8045.  That amendment applies to all applications for benefits received by VA on or after October 23, 2008.  The old criteria apply to applications received by VA before that date..  73 Fed. Reg. 54,693 (Sept. 23, 2008).   The Veteran's claim was received prior to that date and he has not requested review under the new criteria.  

Under Diagnostic Code 8045, there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified, to be referred to as the Not Otherwise Classified Table.  

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the Not Otherwise Classified Table.  However, any residual with a distinct diagnosis, such as migraine headache or Meniere's disease, that may be evaluated under another diagnostic code must be separately rated, rather than under this Table; even if that diagnosis is based on subjective symptoms.  38 C.F.R. § 4.124a (2014).

VA is to evaluate emotional or behavioral dysfunction under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, VA will rate emotional or behavioral symptoms under the criteria in the Not Otherwise Classified Table.  

VA is to rate physical, including neurological, dysfunction based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, VA is to rate under the most appropriate diagnostic code.  Each condition is to be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under 38 C.F.R. § 4.25 the ratings for each separately rated condition.  The rating assigned based on the Not Otherwise Classified Table will be considered the rating for a single condition for purposes of combining with other disability ratings.  

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

The Not Otherwise Classified Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled total.  Not every facet has every level of severity, however.  The consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  A 100 percent rating is assigned if total is the level of evaluation for one or more facets.  If no facet is evaluated as total, the overall percentage rating is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the Not Otherwise Classified Table with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (1) (2014).  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045 Note (2) (2014).  

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  38 C.F.R. § 4.124a, Diagnostic Code 8045 Note (3) (2014).  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury, rather than to the current level of functioning.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).  That classification does not affect the rating assigned under Diagnostic Code 8045.  

Based on the evidence of record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's TBI with tension type headaches at any time during the appeal period.  Tension type headaches is the only residual noted to be associated with the Veteran's TBI, and he did not report to an examination pursuant to the Board's remand that would have provided additional information to rate the Veteran's disability.  38 C.F.R. § 3.655 (2014).  Clinical evaluation in October 2008 showed a normal neurological evaluation with normal speech and language.  Cranial nerve testing was within normal limits.  His headaches were daily and were moderate in nature with moderate functional impairment.  The examiner noted that they had not changed significantly since his prior evaluation in 2005.  On examination in September 2005, he was alert and oriented times four and his memory was normal.  

The evidence does not show that the Veteran has any symptomatology which would warrant an evaluation of "2" or greater, such as (1) objective evidence on testing of mild or more impairment of memory, attention, concentration, or executive functions resulting in mild occupational impairment; (2) moderately or more impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although having little difficulty with simple decisions; (3) frequent or constant inappropriate social interaction; (4) occasional or more frequent disorientation in two of the four aspects (person, time, place, situation) of orientation or often or more disoriented to one aspect of orientation; (5) motor activity mildly or more decreased or with moderate or more slowing due to apraxia; (6) moderately or more visual spatial orientation impairment; (7) three or more subjective symptoms that mildly or more interfere with work; instrumental activities of daily living; or work, family, or other close relationships; (8) one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both, but do not preclude them; (9) inability to communicate either by spoken language, written language, or both, more than occasionally, or to comprehend spoken language, written language, or both, at least half the time; or (10) persistently altered state of consciousness.

The Board has not considered any symptomatology due to the service-connected psychiatric disability in finding that the Veteran does not warrant an evaluation of "2" or more for any facet of rating TBI.  Accordingly, the Board concludes that the Veteran's symptoms have not met the criteria for a disability rating above 10 percent at any time during the appeal period because none of the 10 facets is assigned a level of severity of "2."

Additionally, the Board finds that the Veteran's headaches have not been show by the evidence of record to be prostrating.  Therefore, a higher rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100 is also not warranted because a higher rating would require prostrating headaches.

In reaching this conclusion, the Board has considered the Veteran's statements and the medical evidence in his file.  The Board finds that he is competent to report symptoms.  However, here, the clinical evidence pertaining to the Veteran's TBI with tension type headaches is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria, and the Board finds that the symptoms reported have been appropriately considered in assigning the current rating consistent with the documented symptoms.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the claim for a rating in excess of 10 percent for TBI with tension type headaches must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.

An initial rating in excess of 10 percent for TBI with tension type headaches is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


